PER CURIAM.
Appellant challenges a final order of the Electrical Contractors’ Licensing Board denying his application for an unlimited electrical contractor’s license. Although Appellant raises three issues on appeal, this opinion only addresses whether the final order incorrectly listed Appellant’s unfavorable credit history as a ground for denial of his application. It is clear from the transcript of the hearing the Board was satisfied with Appellant’s explanation regarding his finances and, thus, Appellant’s credit history was not a basis for denial of the application. Because the error is apparent from the record, we remand for the Board to correct the error by amended final order. See Mitchell v. Mitchell, 841 So.2d 564, 568 (Fla. 2d DCA 2003); see also Gaudet v. Fla. Bd. of Prof'l Engineers, 900 So.2d 574, 577 (Fla. 4th DCA 2004).
AFFIRMED.
DAVIS, HAWKES and THOMAS, JJ., concur.